United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     January 6, 2005

                                                                Charles R. Fulbruge III
                                                                        Clerk
                                No. 04-20181
                              Summary Calendar



                               DARREL D. TURK,

                            Plaintiff-Appellant,

                                      versus

                          TOMMY B. THOMAS, Sheriff;
                             MEDICAL DEPARTMENT,

                            Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-03-CV-1716
                         --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Darrel D. Turk, Texas prisoner # 1124638, challenges the

district court’s dismissal on summary-judgment grounds of his 42

U.S.C. § 1983 complaint.          His motion for appointment of counsel on

appeal is DENIED.        See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th

Cir. 1982).

     Turk      asserts     that     the   defendants   showed    deliberate

indifference to his serious medical needs by failing to diagnose

and treat his broken leg, failing to return him to the hospital for

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20181
                                 -2-

a follow-up examination, and failing to give him the medication

prescribed by the hospital. His complaints sound in malpractice or

constitute a disagreement with the treatment received and are

insufficient to state a constitutional violation.    See Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).   Turk did not establish

in the district court a genuine issue of material fact regarding

the defendants’ failure to change his bandages.   See FED. R. CIV. P.

56(e); King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994).       Turk’s

allegations of verbal abuse do not allege a violation under 42

U.S.C. § 1983.    See Bender v. Brumley, 1 F.3d 271, 274 n.4 (5th

Cir. 1993).    Turk has not established that he suffered substantial

harm as a result of any failure to examine and treat his head

injuries.     See Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir.

1993).

     Turk asserts that the district court erred in denying his

motions to amend his complaint and for discovery.      The district

court did not abuse its discretion in either of these rulings.   See

Briddle v. Scott, 63 F.3d 364, 379 (5th Cir. 1995); Richardson v.

Henry, 902 F.2d 414, 417 (5th Cir. 1990).

     Turk has not established that the district court erred in

granting summary judgment in favor of the defendants.    See Fraire

v. City of Arlington, 957 F.2d 1268, 1273 (5th Cir. 1992).       The

judgment of the district court is thus AFFIRMED.